COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Texas Department of Public Safety v. MMC

Appellate case number:     01-22-00008-CV

Trial court case number: 21-DCV-281103

Trial court:               434th District Court of Fort Bend County

       On January 28, 2022, appellant, the Texas Department of Public Safety, filed a Motion
for Abatement, asking this Court to abate the appeal pending the resolution of two cases in the
Texas Supreme Court: Ex parte K.T., Cause No. 20-0977, and Ex parte Ferris, Cause No. 21-
0075. The certificate of conference said appellee did not advise whether he opposed the motion.
More than ten days have passed since the motion was filed and no response has been filed.
          We grant the motion and abate the appeal.
       Unless the parties file, no later than July 1, 2022, a motion to reinstate or a report
advising the Court of the status of the Supreme Court proceedings, this appeal may be reinstated
without further notice.
          The appeal is abated, treated as a closed case, and removed from this Court’s active
docket.
          It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss________________
                             Acting individually 


Date: February 15, 2022